Name: 2006/529/EC: Council Decision of 29 November 2005 on the signature of the Agreement between the European Community and Ukraine on certain aspects of air services
 Type: Decision
 Subject Matter: air and space transport;  European construction;  international affairs;  Europe
 Date Published: 2007-03-16; 2006-08-01

 1.8.2006 EN Official Journal of the European Union L 211/23 COUNCIL DECISION of 29 November 2005 on the signature of the Agreement between the European Community and Ukraine on certain aspects of air services (2006/529/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2), in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 5 June 2003 the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community agreement. (2) The Commission has negotiated, on behalf of the Community, an agreement with Ukraine on certain aspects of air services in accordance with the mechanisms and directives in the Annex to the Councils authorisation of 5 June 2003. (3) Subject to its possible conclusion at a later date, the agreement negotiated by the Commission should be signed, HAS DECIDED AS FOLLOWS: Sole Article 1. The President of the Council is hereby authorised to designate the person(s) empowered to sign on behalf of the Community the Agreement between the European Community and Ukraine on certain aspects of air services, subject to its conclusion at a later date. 2. The text of the agreement is attached to this Decision. Done at Brussels, 29 November 2005. For the Council The President A. JOHNSON